Title: From George Washington to Catharine Sawbridge Macaulay Graham, 19 July 1791
From: Washington, George
To: Graham, Catharine Sawbridge Macaulay



Madam,
Philadelphia, July 19. 1791.

At the same time that I acknowledge the receipt of your letter of the first of march with which I have been honored, let me request you to accept my thanks for your polite attention in sending me the pamphlet which accompanied it. The importance of the subject, which has called forth your production and numerous others, is so deeply interesting to mankind that every philanthropic mind, however far removed from the scene of action cannot but feel anxious to see its termination, and it must be the ardent wish of every good man that its event may encrease the happiness of the human race.
I often regret that my public duties do not allow me so much time as my inclination requires to attend to my private correspondencies, especially with you Madam—But I persuade myself your goodness will lead you to place the brevity of this letter to its proper account, particularly when I add that I am but just returned from a tour of near 2000 miles thro’ the southern States, to perform which took me more than 3 months. I shall only further add to it what I know must give you great pleasure, that the United States enjoy a scene of prosperity and tranquillity under the new government that could hardly have been hoped for under the old—and, that, while you, in Europe, are

troubled with war and rumours of war, every one here may sit under his own vine and none to molest or make him afraid. I have the honor to be &ca

G. Washington.

